 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   AHIMSA WICKREMATUNGE,                  Case No. CV 19-02577-R (RAOx)
12                    Plaintiff,
13         v.                               JUDGMENT
14   NANDASENA GOTABAYA
     RAJAPAKSA,
15
                      Defendant.
16

17        Pursuant to the Ninth Circuit’s February 27, 2020 order, IT IS ORDERED
18   AND ADJUDGED that this action is DISMISSED WITHOUT PREJUDICE.
19

20   DATED: April 8, 2020
                                        ________________________________________
21
                                        R. GARY KLAUSNER
22                                      UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28
